Citation Nr: 1413043	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2013, the Veteran testified at a Videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  

In evaluating this case, the Board has not only reviewed the physical claims file, , but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issue of entitlement to special monthly compensation based on the need for aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran is service connected for posttraumatic stress disorder (PTSD), which is rated at 70 percent.  In March 2010, the Veteran was afforded a VA PTSD examination.  At that time, the Veteran reported that the only side effect of his medication for PTSD was sweat.  Upon mental evaluation of the Veteran, the examiner opined that it was likely that the Veteran could successfully work in a low-stress environment with limited interactions with other people and that he was not therefore totally occupationally and socially impaired due to PTSD symptoms.  He explained that while the Veteran had difficulty with concentration and irritability, the symptoms were not severe enough to the point that the Veteran would not be able to work in any job situation.  The examiner instead indicated that the Veteran had moderate symptoms of PTSD.

During the June 2013 Videoconference Board hearing, the Veteran testified that the medications he took for PTSD, including Buspirone, Bupropion, Nortriptyline, and Seroquel, made him drowsy and slow to respond.  Hearing Transcript at 4.  Indeed, in VA treatment records (located in Virtual VA) dated in May 2012, August 2012, and October 2012 revealed the Veteran's discussion with mental health care providers regarding the negative effects of the combined prescriptions such as sedation, weight gain, and memory impairment.  In a November 2010 VA treatment record (approximately 9 months after the March 2010 VA examination), the Veteran demonstrated poor concentration, motivation, and energy level.  

Also, in a December 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (located in Virtual VA), the examining physician indicated that the Veteran's PTSD symptoms affected his ability to complete tasks as he "becomes too nervous."  For example, the examination report indicated that the Veteran would become very nervous and leaves the grocery cart to return to the car.  His caregiver frequently finishes the grocery shopping and errands.  

Here, the March 2010 VA examiner did not consider the more recent VA treatment records and the December 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance in determining whether the Veteran's PTSD is of such severity as to preclude him from obtaining or maintaining substantially gainful employment.  An addendum medical opinion is necessary to assist the Board in resolving the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the March 2010 VA examination, or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The claims folder and any relevant records located in Virtual VA should be made available to, and reviewed by, the examiner.

The examiner should provide an opinion as to the functional impairment caused by the Veteran's service-connected PTSD.  Essentially, the Veteran's ability to secure (obtain) or follow (maintain) substantially gainful employment.  The examiner should provide this opinion considering the Veteran's education and occupational experience, but irrespective of age and any nonservice-connected disabilities.  

The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations, in the course of rendering any opinion.  

The examiner should consider the following evidence of record in rendering this opinion:

a) The Social Security Administration award of disability benefits for mood disorder and anxiety disorder with the onset date of May 2000.

b) The Veteran's testimony that the medications he takes for his PTSD symptoms make him drowsy and slow to respond.

c) VA treatment records that reveal the negative effects of the combined prescriptions for PTSD, such as sedation, weight gain, and memory impairment, and symptoms of poor concentration, motivation, and energy level.

d) The examining physician's finding during the December 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance that the Veteran's PTSD affected his ability to complete tasks due to nervousness.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

